1

2

3

4
                                UNITED STATES DISTRICT COURT
5
                                       DISTRICT OF NEVADA
6
                                                  ***
7
      EDWARD E. WALKER,                              Case No. 2:18-cv-02428-RFB-CWH
8
                       Petitioner,
9            v.                                                         ORDER
10
      JERRY HOWELL, et. al,
11
                     Respondents.
12

13

14          On January 24, 2019, the Court entered an order and final judgment dismissing
15   this habeas corpus action because petitioner filed a motion for leave to proceed in forma
16   pauperis without the required attachments, namely, an inmate account statement for the
17   past six months and a properly executed financial certificate. ECF Nos. 3/4; see 28
18   U.S.C. § 1915(a)(2) and Local Rule LSR1-2. On February 28, 2019, the Court received
19   from petitioner a motion for leave to proceed in forma pauperis that includes the required
20   attachments, as well as another petition for writ of habeas corpus. ECF No. 5. Although
21   the order dismissing this action instructed petitioner to file a new habeas action, the Court
22   shall, in the interest of judicial efficiency, set aside its dismissal and judgment.
23          Based on the information provided with the perfected motion, the Court finds that
24   petitioner can pay the full filing fee of $5.00. Thus, the motion will be denied. Petitioner
25   will be required to pay the fee before proceeding herein.
26   ///
27

28
1           In addition, the Court notes that the petitions included with each of petitioner’s

2    motions to proceed in forma pauperis are incomplete and lack much of the information

3    the Court requires to determine the procedural posture of his case. ECF Nos. 1-1, 5-1;

4    see Rule 2, Rules Governing Habeas Corpus Cases Under Section 2254 (Habeas Rules)

5    (describing the requirements of the petition, including its form, contents, scope, and

6    sufficiency).   Both petitions contain a single ground for relief, but the petitions lack

7    sufficient factual allegations to state a comprehensible ground allowing for relief. Id.

8    While it appears that petitioner challenges his underlying conviction based on a defective

9    complaint, thus challenging the state court’s jurisdiction, he fails to provide the factual

10   basis that rendered the complaint defective. Id. Thus, Petitioner is advised that, even

11   with payment of the filing fee, his case is subject to dismissal for failure to state a claim

12   upon which habeas relief may be granted. See Rule 4, Habeas Rules (requiring district

13   court to summarily dismiss petition if it plainly appears petitioner is not entitled to relief).

14          IT IS THEREFORE ORDERED that the order and judgment entered on January

15   24, 2019, (ECF Nos. 3 and 4) are VACATED.

16          IT IS FURTHER ORDERED that petitioner’s application to proceed in forma

17   pauperis (ECF No. 5) is denied. Petitioner shall have 30 days from the date that this

18   order is entered to have the filing fee of $5.00 sent to the Clerk of the Court. Failure to

19   comply will result in the dismissal of this action.

20          IT IS FURTHER ORDERED that petitioner shall have until May 6, 2019 to file an

21   amended petition that contains factual allegations to support petitioner’s claim for relief.

22   ///

23   ///

24   ///

25

26
27

28
                                                    2
1           IT IS FURTHER ORDERED that the Clerk shall send petitioner two copies of this

2    order. Petitioner is ordered to make the necessary arrangements to have one copy of

3    this order attached to the check paying the filing fee.

4

5           DATED this 15th day of April, 2019.

6

7
                                                      RICHARD F. BOULWARE, II
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  3
